
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


CONSULTING AGREEMENT


        This Consulting Agreement ("Agreement"), is entered into this 14th day
of April 2003, but effective for all purposes as of January 1, 2003 (the
"Effective Date"), by and between Harold R. Logan, Jr. ("Consultant"), with an
address of 1488 Wazee #3-D, Denver, Colorado 80202, and TransMontaigne Inc.
("Company"), with principal offices at 370 17th Street, Suite 2750, Denver,
Colorado 80202, each sometimes referred to individually as "Party" and
collectively as "Parties," is based on the following premise:

PREMISE

        A. Consultant has professional expertise and experience in the area or
field necessary for Company to provide the services described in this Agreement.

        B. Company desires to retain Consultant to provide consulting services
to Company in the above-identified area or field and Consultant has expressed a
willingness to provide such services to Company.

        In consideration of the foregoing and the promises and covenants
contained in this Agreement, the Parties agree as follows:

           1.  Consulting Services. Consultant will provide consulting services
to Company, all as more fully described in Exhibit "A" ("Consulting Services"),
attached hereto and incorporated herein by reference, which Exhibit may be
amended from time to time by mutual written agreement between the Parties to
modify the scope and/or content of the Consulting Services, or to add additional
consulting services. It is understood that the Consulting Services will be
provided at the Company's place of business during normal business hours.

        Consultant will abide by Company security and safety rules and policies
concerning Company facilities and upon termination of this Agreement, Consultant
will return to Company any facility entry keys and cards and any other Company
property provided to Consultant in connection with Consultant's performance
under this Agreement. Consultant will be liable to Company for all costs
resulting from Consultant's failure to comply with Company's security and safety
rules and policies and the failure to return Company property upon request.

           2.  Term and Termination. The term of this Agreement will commence on
the Effective Date and will continue for a period of two (2) years (the "Initial
Term"), after which this Agreement shall be deemed automatically renewed for
additional terms of one (1) year each (a "Renewal Term"), unless earlier
terminated by either Party upon written notice to the other Party at least
ninety (90) days prior to the end of the Initial Term or any Renewal Term. Each
calendar year of the Initial Term or any Renewal Term shall be referred to as a
"Contract Year".

3.     Compensation.

         3.1  Amount. As full and complete compensation for the performance by
Consultant of the Consulting Services and in lieu of all other compensation,
reimbursement, commissions, fees or other charges at any time claimed by
Consultant from Company, whether in conjunction with the Consulting Services
rendered under this Agreement or otherwise, Consultant will be paid in
accordance with the fee schedule provided in Schedule 3.1, attached hereto and
incorporated herein by reference, less any deductions provided in Section 4.2
hereof. Company will also reimburse Consultant, upon receipt of appropriate
receipts, for any pre-approved legitimate, reasonable out-of-pocket travel, or
business expenses incurred in the performance of the Consulting Services;
provided however, that Consultant will not be compensated for travel time or for
expenses that exceed the allowances that Company makes for its own employees,
unless specifically agreed otherwise. Consultant acknowledges that the fees,
reimbursement of expenses, and other compensation received pursuant to the terms
of this

--------------------------------------------------------------------------------

Agreement are full consideration and compensation for Consultant's Consulting
Services provided to Company under this Agreement.

         3.2  Payment. Company agrees to pay to Consultant, as compensation
hereunder during each Contract Year the applicable Monthly Rate set forth on
Schedule 3.1. Payment shall be made on the fifteenth (15th) day of each month
(or if such day is a Saturday, Sunday or Holiday, the following business day).
After the second Contract Year, the Parties, by mutual written agreement, shall
establish Consultant's applicable Annual Rate and Monthly Rate of compensation
for the ensuing Contract Year(s).

        Notwithstanding anything hereinabove to the contrary, in the event of
Consultant's death or disability which prevent Consultant from performing the
Consulting Services, or in the event Consultant for any reason refuses to
perform the Consulting Services hereunder, then this Agreement shall terminate
immediately and Company shall be obligated only to compensate Consultant or
Consultant's estate on a pro rata basis for that portion of the Contract Year in
which Consultant provided Consulting Services.

        Company will not be responsible for making deductions or payments from
compensation paid to Consultant with respect to any local, state or federal
taxes such as withholding, income and employment taxes which may be required
pursuant to any law or governmental regulation or ruling.

4.     Company Responsibilities.

         4.1  Access to Facilities. Company will provide Consultant with
reasonable access to its offices or other facilities during normal
business hours at those locations where Consultant will be performing the
Consulting Services. If necessary in order to perform the Consulting Services,
Company will also provide Consultant with adequate office space, telephone
access and reasonable and timely access to Company's computer or other systems
necessary for performance of the Consulting Services. Company will inform
Consultant of any restrictions regarding access to Company facilities and any
security and safety rules and policies concerning Company facilities.

         4.2  Administrative Assistant. In addition to the foregoing, Company
agrees to provide Consultant with a full-time administrative assistant
("Administrative Assistant") to assist Consultant in the performance of the
Consulting Services. The Administrative Assistant shall be chosen by Consultant
from among Company's current pool of available administrative assistants. In
consideration therefore, Consultant agrees to reimburse Company, on a monthly
basis, a sum equal to the salary and benefits burden incurred and paid by the
Company with respect to such Administrative Assistant. Such reimbursement shall
be effected by deduction of such amount from the Monthly Rate paid by Company to
Consultant hereunder.

        5. Independent Contractor Status. Company being solely interested in
determining that the desired results of the Consulting Services are achieved
under the express terms of this Agreement, Company has no authority to direct or
control the method or manner in which the Consulting Services are performed by
Consultant, it being expressly understood that Consultant is to do and perform
all work and take all actions under this Agreement as an independent contractor
and not as an employee, servant, agent, partner, joint-venture participant, or
representative of Company, its parent company, affiliates or their respective
subsidiaries. Except as specifically provided in this Agreement, Company will
not incur any liability as a result of Consultant's actions and Consultant has
no right, power or authority to bind Company, its parent company, affiliates, or
their respective subsidiaries in any way. Consultant must at all times represent
and disclose that Consultant is an independent contractor of Company and will
not represent to any third party that Consultant is an employee, agent, or
representative of Company. It is further understood that as an independent
contractor, Consultant is not entitled to unemployment benefits from Company or
its subsidiaries and is not entitled to any

2

--------------------------------------------------------------------------------


medical, dental, health or life insurance or any other benefits that may be
offered by Company to employees of Company, its parent company, affiliates or
their respective subsidiaries.

6.     Consultant's Representations.

         6.1  Service and Employees. Consultant represents and warrants to
Company that all Consulting Services performed under this Agreement will be
performed in a timely, professional and workmanlike manner, in accordance with
the highest standards generally recognized in the industry. Consultant further
warrants that he will use its best efforts to have the Consulting Services
conform to the requirements of this Agreement.

         6.2  Authority. Consultant represents and warrants to Company that he
has the right to enter into this Agreement without breaching or violating any
fiduciary, contractual or statutory obligations owed to another.

         6.3  Laws and Regulations. Consultant, in performing his obligations
under this Agreement, will neither undertake, nor cause or permit to be
undertaken, any activity that either (i) is illegal under any law, decree or
rule in effect in the United States or any applicable foreign country or
(ii) would have the effect of causing Company to be in violation of any law,
decree or rule in the United States or any applicable foreign country.

         6.4  Conflict of Interest. Consultant warrants that he has given no
commissions, payments, gifts, kickbacks, lavish or extensive entertainment or
other things of substantial value to any employee or agent of Company in
connection with this Agreement and Consultant will notify Company of any
solicitations by any Company employees or agents of any such commissions,
payments, gifts, kickbacks lavish or extensive entertainment or other things of
substantial value.

           7.  Confidential Information. Consultant will not, unless expressly
authorized by Company to do so, during or after completion of the Consulting
Services for Company, except as provided for in this Agreement, (i) disclose to
any third party, (ii) use for Consultant's benefit or the benefit of others, or
(iii) publish information that is secret or confidential to Company
("Confidential Information"). Such Confidential Information includes, but is not
limited to, information disclosed by Company to Consultant in connection with
this Agreement, whether written, oral, or obtained by viewing Company's
premises, data, and information generated as a result of the Consultant's
Consulting Services to Company, computer programs, knowledge, and data relating
to processes, machines, compounds and compositions, formulae, research efforts,
finances, business plans and opportunities, and marketing and sales information
originated, owned, controlled, or possessed by Company, its parent company,
affiliates, or their respective subsidiaries. Consultant will protect the
confidentiality of the Confidential Information in the same manner that he
protects the confidentiality of his proprietary information at all times during,
as well as after expiration or termination of this Agreement for any reason.
Upon termination or expiration of this Agreement, Consultant agrees to deliver
to Company all records, data, information and other documents provided by
Company to Consultant or created by Consultant during the performance by
Consultant of the Consulting Services hereunder, including all copies thereof,
and all such information and material shall remain the property of Company.

           8.  Company Property. Consultant acknowledges that items (including,
but not limited to, products, data sheets, reports, memoranda, notes, records,
plots, sketches, plans, and other tangible items) that Consultant possesses, or
to which Consultant is given access, as a direct result of contacts with and
services for Company shall at all times be recognized as the exclusive property
of Company. At no time, without express authorization from Company, will
Consultant make such items available to third parties and that Consultant will,
upon termination or cancellation of this Agreement, deliver promptly to Company
any such items (including any copies thereof) that are in Consultant's
possession.

3

--------------------------------------------------------------------------------


9.     Indemnity and Limitation of Liability.

         9.1  Indemnity. Consultant will indemnify Company, its subsidiaries,
affiliates and their respective subsidiaries and their respective officers,
directors, employees, agents and subcontractors against any and all loss, costs
(including all reasonable attorney fees and other costs of defense), damage,
expense, claims (including claims of strict liability and for fault imposed by
statutes, rules and regulations) suits and liability on account of any and all
bodily injuries, death to any persons (including the agents or employees of
either Consultant or Company and its subsidiaries, affiliates or their
respective subsidiaries or any third parties), damage, loss or destruction of
any property (including without limitation, the work covered under this
Agreement and the property of either Party) based upon, arising directly or
indirectly from or in connection with the performance of this Agreement,
including without limitation, any claims for breach of confidentiality, or based
upon, arising out of or resulting from Consultant's actions or inactions that
are outside the scope of his performance under this Agreement, and whether
caused in whole or in part by the negligent act or omission of either Party,
except that Consultant assumes no liability for any claims or liability
attributable to the sole negligence or omission of Company, its subsidiaries or
affiliates, or their respective officers, directors, employees, agents or
subcontractors. In addition to and separate and apart from other insurance
obligations that Consultant may assume under the terms of this Agreement,
insurance covering this indemnity agreement must be provided by Consultant to
the extent permitted by law.

         9.2  Limitation of Liability. In no event will Company or any of its
subsidiaries, affiliates, or each of their respective officers, directors,
employees, agents or subcontractors be liable to Consultant for any claim,
damage, injury or loss of any nature arising out of or related to this Agreement
in excess of the total amount paid to Consultant under this Agreement with
respect to the services to which such claim, damage, injury or loss relates.
COMPANY WILL BE LIABLE ONLY FOR THE ACTUAL DIRECT DAMAGES INCURRED BY CONSULTANT
TO THE LIMIT SET FORTH IN THE PRECEDING SENTENCE, AND IN NO EVENT WILL COMPANY
BE LIABLE FOR ANY LOSS OF PROFITS, BUSINESS INTERRUPTION OR ANY OTHER INDIRECT,
CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND
HOWSOEVER ARISING INCURRED BY CONSULTANT, EVEN IF COMPANY HAS BEEN ADVISED OF
THE POSSIBILITY OF SAME OR EVEN IF SAME WERE REASONABLY FORESEEABLE.

10.   Insurance.

       10.1  Coverage.

        (A)  Consultant will procure and maintain, at his sole expense, with
solvent underwriters acceptable to Company, policies of insurance in favor of
Company, its subsidiaries, affiliated and related companies, and their
co-owners, joint venturers, contractors and subcontractors, and any others for
whom any of the foregoing may be acting, and the agents, directors, officers,
and employees of any one or more of the above described parties ("Company
Group") in the minimum amounts outlined below:

         (1)  General liability insurance with limits of $1 million (combined
single limit) for each accident;

         (2)  Automobile Liability with a combined single limit for bodily
injury and property damage in area the minimum amounts for each occurrence to
include coverage for all owned, non-owned and hired vehicles, as may be required
by applicable state law;

         (3)  Any other insurance requested and agreed to by both Parties.

        (B)  Coverage under all insurance required to be carried by Consultant
will be primary and exclusive of any other existing, valid and collectible
insurance and each policy, whether or not required by the other provisions of
this Agreement, will (i) name the Company Group as an additional insured,

4

--------------------------------------------------------------------------------

with the Company Group being entitled to the same protections as any other
additional insured party and (ii) otherwise provide a blanket waiver of
subrogation against the Company Group and its underwriters that guarantees that
Consultant's underwriters similarly waive such rights of subrogation. All
liability policies will also provide severability of interests and
cross-liability coverage and a requirement that Company be provided thirty
(30) days prior written notice of cancellation, material change or non-renewal.

       10.2  Failure to Secure. Failure to secure the insurance coverage, or
failure to comply fully with any of the insurance provisions of this Agreement,
or the failure to secure such endorsements on the policies as may be necessary
to carry out the terms and conditions of this Agreement will in no way relieve
Consultant from the obligations of this Agreement, any provision of this
Agreement to the contrary notwithstanding. If liability for loss or damage is
denied by Consultant's underwriters, in whole or in part, or substantially
reduced because of breach of such insurance requirements by Consultant or for
any other reason, or if Consultant fails to maintain any of the insurance
required by this Agreement, (i) to the extent permitted by law, Consultant will
indemnify the Company Group and its underwriters against all claims, demands,
costs and expenses, including reasonable attorney fees, which would otherwise be
covered by said insurance, (ii) such breach or failure to maintain will be
deemed a material breach of this Agreement and (iii) Company may procure the
same and Consultant will reimburse Company for the cost of such policies or
coverage.

       10.3  Reports of Accidents. Consultant will immediately provide written
notice to Company of all accidents or occurrences resulting in injuries to
Consultant, Consultant's employees or third parties, or damage to property
arising out of or during the course of the performance of Consultant or of
employee or any subcontractor of Consultant under this Agreement and, as soon as
practical, will furnish Company with a copy of all reports made by Consultant or
Consultant's underwriter or reports to others of such accidents or occurrences.

         11.  Notices. All notices and other communications required or
permitted under this Agreement must be in writing and sent by certified mail,
postage prepaid and return receipt requested, overnight courier or telephone
facsimile (with receipt confirmed) to the addresses or numbers set out below, or
to such other address or number as either Party may provide to the other Party
in accordance with the terms of this provision. Each such notice properly
delivered will be considered given upon receipt.

        To Consultant:

Harold R. Logan, Jr.
1488 Wazee #3D
Denver, Colorado 80202
Phone No.: (303) 571-1909
Fax No.:    (303) 573-0383

        To Company:

TransMontaigne Inc.
370 17th Street, Suite 2750
Denver, Colorado 80202
Attention: President
Phone No.: 303-626-8200
Fax No.: 303-626-8228

12.   Miscellaneous.

       12.1  Severability. This Agreement is divisible and separable. If any
provision of this Agreement is held to be or becomes invalid, illegal, or
unenforceable, such provision or provisions will be reformed

5

--------------------------------------------------------------------------------

to approximate as nearly as possible the intent of the Parties, and the
remainder of this Agreement will not be affected thereby and will remain valid
and enforceable to the greatest extent permitted by law.

       12.2  Amendment. This Agreement may be amended or modified only by an
instrument in writing duly executed by both Parties.

       12.3  Waiver. The terms of this Agreement may be waived only by a written
instrument expressly waiving such term or terms and executed by the Party
waiving compliance, except as otherwise provided for with regard to inventions
and copyrights. The waiver of any term or condition of this Agreement by either
Party will not constitute a modification of this Agreement, nor prevent a Party
from enforcing such term or condition in the future with respect to any
subsequent event, nor will it act as a waiver of any other right accruing to
such Party under this Agreement.

      12.4.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Colorado, without regard to principles
of conflicts of law.

      12.5.  Entire Agreement. This Agreement embodies the entire understanding
between the Parties and supersedes and replaces any and all prior
understandings, arrangements, or agreements, whether written or oral, relating
to the subject matter of this Agreement.

      12.6.  Assignment. This Agreement is binding upon and inures to the
benefit of the Parties and their respective heirs, executors, administrators,
successors, and permitted assigns, provided, however, that this Agreement and
the obligations under it may not be delegated or assigned by Consultant without
the prior written consent of Company, which consent shall not be unreasonably
withheld. Any such assignment without Company's prior written approval will be
void. Company may assign this Agreement to any person or entity which obtains
voting control of, or which acquires all or substantially all of the assets of,
Company, subject to the prior written consent of Consultant, which consent shall
not be unreasonably withheld.

       12.7  Name of Party. Each Party agrees not to use the name of the other
Party in any commercial activity, advertising, or sales brochures except with
the prior written consent of the other Party.

       12.8  Necessary Documents. Each Party will, at the request of the other
Party, execute any document reasonably necessary to implement the provisions of
this Agreement.

       12.9  Counterparts and Headings. This Agreement may be signed in two
counterparts, provided that each Party receives a copy fully signed by the other
Party. The headings or titles of the sections of this Agreement may not be used
to interpret its meaning or determining the intent of the Parties.

     12.10  Audit. Company may, upon reasonable prior request, audit during the
term of this Agreement any and all of Consultant's records relating to the
services performed under this Agreement. Consultant must maintain such records
for one year after the termination of this Agreement and make all such records
available to Company at any time or times during Consultant's normal
business hours within the aforesaid periods.

13.   Dispute Resolution.

       13.1  Covered Disputes. Any dispute, controversy or claim (whether
sounding in contract, tort or otherwise) arising out of or relating to this
Agreement, including without limitation the meaning of its provisions, or the
proper performance of any of its terms by either Party, its breach, termination
or invalidity ("Dispute") will be resolved in accordance with the procedures
specified in this paragraph, which will be the sole and exclusive procedure for
the resolution of any such Dispute, except that a Party, without prejudice to
the following procedures, may file a complaint to seek preliminary injunctive or
other provisional judicial relief, if in its sole judgment, that action is
necessary to avoid irreparable damage or to preserve the status quo. Despite
that action the Parties will continue, subject to Section 13.5 hereof, to
participate in good faith in the procedures specified in this section.

6

--------------------------------------------------------------------------------

       13.2  Initiation of Procedures Either Party wishing to initiate the
dispute resolution procedures set forth in this section with respect to a
Dispute not resolved in the ordinary course of business must give written notice
of the Dispute to the other Party ("Dispute Notice"). The Dispute Notice will
include (i) a statement of that Party's position and a summary of arguments
supporting that position, and (ii) the name and title of the executive who will
represent that Party, and of any other person who will accompany the executive,
in the negotiations under next subsection.

       13.3  Negotiation Between Executives—If one Party has given a Dispute
Notice under the preceding subsection, the Parties will attempt in good faith to
resolve the Dispute within forty-five (45) calendar days of the notice by
negotiation between executives who have authority to settle the Dispute and who
are at a higher level of management than the persons with direct responsibility
for administration of this Agreement or the matter in Dispute. Within fifteen
(15) calendar days after delivery of the Dispute Notice, the receiving Party
will submit to the other a written response. The response will include (i) a
statement of that Party's position and a summary of arguments supporting that
position, and (ii) the name and title of the executive who will represent that
Party and of any other person who will accompany the executive. Within
forty-five (45) calendar days after delivery of the Dispute Notice, the
executives of both Parties will meet at a mutually acceptable time and place,
and thereafter, as often as they reasonably deem necessary, to attempt to
resolve the Dispute.

       13.4  Arbitration If the Dispute has not been resolved under the
preceding subsections 13.2 and 13.3 within ninety (90) calendar days of the
Dispute Notice, and only in such event, either Party may initiate the
arbitration procedure of this subsection by giving written notice to the other
Party ("Arbitration Notice"). The Dispute will be finally resolved by binding
arbitration in accordance with the then current Arbitration Rules of the
American Arbitration Association ("AAA") by a single arbitrator, chosen by
mutual agreement of both Parties. If the Parties cannot select an arbitrator
within thirty (30) calendar days of the Arbitration Notice, the AAA will select
the arbitrator. The United States Arbitration Act, 9 U.S.C. Sec. 1-16, will
govern the arbitration as amended ("the Act"), and to the extent not
inconsistent with the Colorado statutes applicable to commercial arbitration.
Any court of any state having jurisdiction may enter judgment upon the award
rendered by the arbitrator. The statute of limitations of the State of Colorado
for the commencement of a lawsuit will apply to the commencement of an
arbitration under this Agreement, except that no defenses will be available
based upon the passage of time during any negotiation or mediation called for by
this Section. Each Party will assume its own costs of legal representation and
expert witnesses and the Parties will share equally the other costs of the
arbitration. The arbitrator will award pre-judgment interest in accordance with
the law of Colorado; however, the arbitrator may not award punitive damages. The
arbitration will take place in the City and County of Denver, Colorado.

       13.5  Tolling and Performance Except as indicated in the preceding
subsection with regard to the commencement of arbitration, all applicable
statutes of limitation and defenses based upon the passage of time will be
tolled while the procedures specified in this Section 13 are pending. The
Parties will take any action required to effectuate that tolling. Each Party is
required to continue to perform its obligations under this Agreement pending
final resolution of any Dispute, unless to do so would be impossible or
impracticable under the circumstances.

        The Parties have caused this Agreement to be duly executed by their duly
authorized representatives as indicated below.


HAROLD R. LOGAN, JR.
 
TRANSMONTAIGNE INC.
/S/ HAROLD R. LOGAN, JR.

--------------------------------------------------------------------------------

Harold R. Logan, Jr.
 
By: /s/ DONALD H. ANDERSON

--------------------------------------------------------------------------------

Donald H. Anderson, President

7

--------------------------------------------------------------------------------

EXHIBIT "A"

TO
CONSULTING AGREEMENT BETWEEN
TRANSMONTAIGNE INC.
AND
HAROLD R. LOGAN, JR.

Consulting Services

        Consultant shall research, analyze, render advice and, as directed, act
as agent for Company in the areas of finance, including but not limited to, the
feasibility, negotiation and implementation of long and short-term financing
alternatives, credit facilities, public and private equity offerings, project
financing, and public and private debt offerings. In addition, Consultant, when
requested, shall render advice upon the operational structure of the Company's
business.

8

--------------------------------------------------------------------------------

SCHEDULE 3.1
TO
CONSULTING AGREEMENT BETWEEN
TRANSMONTAIGNE INC.
AND
HAROLD R. LOGAN, JR.

COMPENSATION

Contract Year

--------------------------------------------------------------------------------

  Annual Rate

--------------------------------------------------------------------------------

  Monthly Rate

--------------------------------------------------------------------------------

1   $100,000   $8,333.33 2   $75,000   $6,250.00 3   (To be determined)   (To be
determined) 4   (To be determined)   (To be determined)

9

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
